       Case 1:20-cv-01430-DAD-BAM Document 22 Filed 08/02/21 Page 1 of 4



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9
                                      EASTERN DISTRICT OF CALIFORNIA
10
11    IAN WILSON,                                        Case No. 1:20-cv-01430-DAD-BAM (PC)
12                       Plaintiff,                      ORDER REFERRING CASE TO POST-
                                                         SCREENING ADR AND STAYING CASE
13            v.
14                                                       Hearing:    Settlement Conference
      TORRES, et al.,                                    Date:       November 5, 2021
15                                                       Time:       9:30 a.m.
                         Defendants.
                                                         Judge:      Stanley A. Boone
16                                                       Location:   via Zoom Videoconference
17
18          Plaintiff Kory T. O’Brien (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights
19   action pursuant to 42 U.S.C. § 1983. Defendants Longia, Pagal, and Toor have answered the
20   complaint. (ECF No. 21.)
21          Because it takes years to get to trial, the Court has identified this case as an appropriate case
22   for post-screening ADR (Alternative Dispute Resolution), which is an effort to resolve such cases
23   more expeditiously and less expensively. No claims, defenses, or objections shall be waived by the
24   parties’ participation. In appropriate cases, defense counsel from the California State Attorney
25   General’s Office has agreed to participate in these early settlements.
26          As set forth in the screening order, Plaintiff has stated a cognizable civil rights claim. But,
27   stating a cognizable claim does not mean Plaintiff will prevail at trial. Thus, the Court stays this
28   action to allow the parties to investigate Plaintiff’s claims, meet and confer, and then participate in a

                                                          1
         Case 1:20-cv-01430-DAD-BAM Document 22 Filed 08/02/21 Page 2 of 4



1    settlement conference.

2            Therefore, this case will be referred to Magistrate Judge Stanley A. Boone to conduct a video

3    settlement conference, via the Zoom videoconferencing application, on November 5, 2021, at 9:30

4    a.m. The Court will issue any necessary transportation order in due course.

5            Counsel for Defendants shall contact Courtroom Deputy, Mamie Hernandez, at (559) 499-

6    5672 or mhernandez@caed.uscourts.gov for the video and dial-in information, including any

7    necessary passcodes, for all parties. Counsel for Defendants is also required to arrange for Plaintiff’s

8    participation by contacting the Litigation Coordinator at the institution where Plaintiff is housed and

9    providing the necessary Zoom contact information.

10           In issuing this order, there is a presumption that this case will proceed to a settlement

11   conference.1 However, if after investigating Plaintiff’s claims and speaking with Plaintiff, and after

12   conferring with others, defense counsel in good faith finds that a settlement conference would be a

13   waste of resources, defense counsel may move to opt out of this early settlement conference. A

14   written notice to opt out must be filed within thirty (30) days of the date of the issuance of this order.

15           The parties shall each submit to Judge Boone a confidential settlement conference statement,

16   as described below, to arrive at least seven days (one week) prior to the conference.

17           The Court puts the parties on notice that if Plaintiff has any outstanding criminal restitution

18   obligation, fines and/or penalties, these settlement negotiations shall not be geared towards what the

19   restitution obligation is, but what the value of the case itself is to each side, irrespective of any

20   outstanding restitution obligation.

21           In accordance with the above, IT IS HEREBY ORDERED that:

22       1. This action is STAYED to allow the parties an opportunity to settle their dispute before the

23           discovery process begins. Except as provided herein or by subsequent court order, no other

24           pleadings or other documents may be filed in this case during the stay of this action. The

25           parties shall not engage in formal discovery, but may engage in informal discovery to prepare

26
27
     1
       If the case does not settle, the Court will then lift the stay of its Discovery and Scheduling Order or
28   issue one forthwith.
                                                           2
         Case 1:20-cv-01430-DAD-BAM Document 22 Filed 08/02/21 Page 3 of 4



1           for the settlement conference.

2        2. This case is set for a video settlement conference, via the Zoom videoconferencing

3           application, before Magistrate Judge Stanley A. Boone on November 5, 2021, at 9:30 a.m.

4        3. A representative with full and unlimited authority to negotiate and enter into a binding

5           settlement shall attend via the Zoom videoconferencing application.2

6        4. Those in attendance must be prepared to discuss the claims, defenses and damages. The failure

7           or refusal of any counsel, party or authorized person subject to this order to appear in person

8           may result in the cancellation of the conference and the imposition of sanctions. The manner

9           and timing of Plaintiff’s transportation to and from the conference is within the discretion of

10          CDCR.

11       5. Defendants shall provide a confidential settlement statement to the following email address:

12          saborders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement statement to

13          U.S. District Court, 2500 Tulare Street, Fresno, California 93721, “Attention: Magistrate

14          Judge Stanley A. Boone.” The envelope shall be marked “Confidential Settlement

15          Statement.” Settlement statements shall arrive no later than October 29, 2021. Parties shall

16          also file a Notice of Submission of Confidential Settlement Statement (See Local Rule 270(d)).

17          Settlement statements should not be filed with the Clerk of the Court nor served on any

18          other party. Settlement statements shall be clearly marked “Confidential” with the date and

19          time of the settlement conference indicated prominently thereon.

20       6. The confidential settlement statement shall be no longer than five pages in length, typed or

21          neatly printed, and include the following:

22              a. A brief statement of the facts of the case.

23              b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

24                  which the claims are founded; a forthright evaluation of the parties’ likelihood of

25                  prevailing on the claims and defenses; and a description of the major issues in dispute.

26
27
     2
      In light of the coronavirus (COVID-19) outbreak and the evolving coronavirus protocols, the Court
28   may issue an order at a later date requiring the parties to appear in person.
                                                         3
       Case 1:20-cv-01430-DAD-BAM Document 22 Filed 08/02/21 Page 4 of 4



1               c. An estimate of the cost and time to be expended for further discovery, pretrial, and trial.

2               d. The party’s position on settlement, including present demands and offers and a history

3                  of past settlement discussions, offers, and demands.

4               e. A brief statement of each party’s expectations and goals for the settlement conference,

5                  including how much a party is willing to accept and/or willing to pay.

6               f. If parties intend to discuss the joint settlement of any other actions or claims not in this

7                  suit, give a brief description of each action or claim as set forth above, including case

8                  number(s) if applicable.

9      7. If a settlement is reached at any point during the stay of this action, the parties shall file a

10        Notice of Settlement in accordance with Local Rule 160.

11     8. If defense counsel wishes to “opt-out” of this settlement for the reasons stated above, counsel

12        must do so within thirty (30) days of this order by filing a “Notice of Opt-Out and Request to

13        Vacate Settlement Conference.”

14     9. If defense counsel does not wish to opt-out, defense counsel shall contact the Litigation

15        Coordinator at the institution where Plaintiff is housed to determine whether the institution can

16        accommodate a Zoom video appearance by Plaintiff at this date and time.

17     10. The parties remain obligated to keep the Court informed of their current address at all times

18        during the stay and while the action is pending. Any change of address must be reported

19        promptly to the Court in a separate document captioned for this case and entitled “Notice of

20        Change of Address.” See Local Rule 182(f).

21     11. A failure to follow these procedures may result in the imposition of sanctions by the

22        court.

23
24   IT IS SO ORDERED.

25
       Dated:      August 2, 2021                              /s/ Barbara   A. McAuliffe             _
26                                                      UNITED STATES MAGISTRATE JUDGE
27
28

                                                         4
